ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Receipt of claim amendments and arguments/remarks filed  is acknowledged.  Claims 1-3 were amended.  Claims 1-6 are pending.
	
Objections and/or Rejections Withdrawn
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  

Information Disclosure Statement
The information disclosure statement (IDS) filed 04/25/2022 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 25 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,940,157; 10,925,882 and 10,918,649 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: None of the cited prior art references teaches a vaginal ring system comprising a silicone elastomer ring body, where the ring body comprises a silicone elastomer having a platinum concentration of approximately 3 ppm to approximately 10 ppm and a hydride/vinyl ratio from approximately 1:1 to approximately 1.3:1 before curing.  As evidenced by the instant specification, the concentration of platinum in the ring body plays a role in controlling the release rate of the ethinyl estradiol, where above or below the range leads to increased rates of ethinyl estradiol sequestration and insufficient platinum can lead to release of too much ethinyl estradiol in the vaginal system (paragraph [0241]), and hydride/vinyl ratios <1 led to ethinyl estradiol “burst” which provided unacceptably high Day 1 releases at 6 months and 12 months, and that a hydride/vinyl ratio from approximately 1:1 to approximately 1.3:1 provided acceptable ethinyl estradiol release profiles over the same period of time (paragraph [0275]).  Further, the declaration filed 25 April 2022, declared that the platinum concentration and the hydride:vinyl ratio affects the estradiol recovery after 18 months and the release rates of segesterone acetate and/or ethinyl estradiol. Therefore, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-6 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619





	/Robert T. Crow/            Primary Examiner, Art Unit 1634